DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an instrument to perforate ocular tissue, classified in A61B17/34.
II. Claims 14-20, drawn to a method of using an instrument, classified in A61F9/00781.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the instrument can be used to perforate other tissues such as the skin.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions have acquired a separate status in the art in view of their classification;
	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin McCormick on 8/30/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure source” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2-4 are  objected to because of the following informalities:  
Claim 2 recites “abeveled edge”; should be changed to “a beveled edge”.
Claims 3 and 4 are objected to due to their dependency on claim 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 10, 13 are rejected under 35 U.S.C. 103 as obvious over Badawi (US2013/0253438).
Regarding claim 1, Badawi discloses an instrument to perforate ocular tissue (cannula is inserted into the eye tissue, Paragraph [0017, 0060]), the instrument comprising: a handle (202) configured to be grasped by a user (Paragraph [0080]), the handle including a proximal handle end (portion near grip 204) and a distal handle end (portion near housing 208) (see Fig. 2); and a dissection cannula (212) configured for at least partial insertion into a patient eye (Paragraph [0053]), the dissection cannula including: 
a proximal shaft end (where cannula 212 is coupled to housing, see Fig. 2) configured to interface with the handle (proximal end of cannula is coupled and extends from housing distal end, Paragraph [0053], see Fig. 2); 
a distal cannula end (distal curved portion 304) including an opening into a cannula bore (opening at the distal tip 306, see Fig. 3; where the cannula has a lumen that extends to the distal tip, Paragraph [0014]; Note Fig 3 shows the cannula of an exemplary delivery system, and Figure 2 depends an exemplary delivery system Paragraph [0080, 0081]); and 
an indicator (indicators may be used any portion of the system to identify the location of the distal end of the cannula, Paragraph [0053]; Note Fig 3 shows the cannula of an exemplary delivery system, and Figure 2 depends an exemplary delivery system Paragraph [0080, 0081]). 
Badawi does not explicitly disclose the location of the indicator spaced from the distal cannula end at a certain spacing to indicate depth of the distal cannula end into the eye. However, Badawi teaches the cannula within the eye (Paragraph [0060]); and teaches the indicators being on any portion of the system to identify the distal end of the cannula (Paragraph [0053]). Thus, the claim limitation is considered at least obvious over the teachings of the prior art. 
Regarding claim 2, Badawi discloses the instrument of claim 1, wherein the distal cannula end includes a beveled edge (bevel 312) to penetrate ocular tissue.  
Regarding claim 3, Badawi discloses the instrument of claim 2, wherein the beveled edge includes at least one of a single bevel (bevel 312, see Fig. 3, Paragraph [0081]).  
Regarding claim 5, Badawi discloses the instrument of claim 1, comprising a serrated edge extending about at least a portion of the distal cannula end. Badawi according to another embodiment teaches compounding multiple bevels (Paragraph [0064], interpreted as a serrated edge). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the bevel edge to include a serrated edge since Badawi teaches the embodiments are obvious variants. 
Regarding claim 10, Badawi discloses the instrument of claim 1, further comprising a pressure source (mechanism as described in Paragraph [0016]) in communication with the cannula bore to adjust pressure in the cannula bore (lumen of cannula may be pressurized, see Paragraphs [0016], [0029], [0119]).  
Regarding claim 13, Badawi discloses the instrument of claim 1, wherein the handle is integral with the dissection cannula (Examiner interprets the handle being integral with the cannula by being of being connected in construction of the device, see Fig. 2, Paragraph [0080]).

Claims 1, 5, 6, 10-12 are rejected under 35 U.S.C. 103 as obvious over Lee (US5423330) in view of Badawi (US2013/0253438).
Regarding claim 1, Lee discloses an instrument to perforate ocular tissue (C1:L7-9), the instrument comprising: 
a handle (tubular body 12) configured to be grasped by a user (C5:L39-48; where the actuation mechanisms on the body 12 are actuated by the hand), the handle including a proximal handle end (portion of body 12 near 33) and a distal handle end (portion of body 12 near distal portion 14) (see Figs. 1-3); and 
a dissection cannula (cutting member 24) configured for at least partial insertion into a patient eye (inserted into the patients eye to remove part of lens capsule or create a flap, C4:L34-37; C4:L57-64), the dissection cannula including: 
a proximal shaft end (28) configured to interface with the handle (cutting member is mounted within body 12, C4:L56); 
a distal cannula end (26) including an opening (cutting member 24 is hollow in construction with a cutting edge, the edge may be serrated and adapted to make a hole, C4:L60-64, see Figs. 1-3 & 13) into a cannula bore; and 
Lee is silent regarding an indicator spaced from the distal cannula end at a spacing to indicate or control insertion depth of the distal cannula end into the eye. Badawi teaches a cannula that is inserted into the eye a specific depth for treatment of the structures of the eye (Paragraph [0002], [0014]). The cannula includes indicators being on any portion of the system to identify the distal end of the cannula (Paragraph [0053]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified Lee to include an indicator spaced from the distal cannula end at a spacing to indicate insertion depth as taught by Badawi in order to indicate the cannulas level of depth of the insertion into the eye (Paragraph [0060]). 
Regarding claims 5 and 6, Lee/Badawi discloses the instrument of claim 1 as discussed above, Lee further discloses wherein the serrated edge extends about the entire distal cannula end (the edge at the opening of the cutting member 24 may be serrated and adapted to make a hole, C4:L60-64, see Figs. 1-3 & 13).  
Regarding claim 10, Lee/Badawi discloses the instrument of claim 1 as discussed above, Lee further discloses comprising a pressure source (vacuum 33) in communication with the cannula bore to adjust pressure in the cannula bore (C5:L35-37; C5:L6-10; see Figs. 1-3).  
Regarding claim 11, Lee/Badawi discloses the instrument of claim 10 as discussed above, Lee further discloses wherein the pressure source is configured to generate enough negative pressure in the cannula bore to draw ocular tissue into the bore (vacuum is intended to capture tissue, C5:L35-37).  
Regarding claim 12, Lee/Badawi discloses the instrument of claim 11 as discussed above, Lee further discloses wherein the pressure source is configured to generate enough negative pressure in the cannula bore to cut the ocular tissue against the distal cannula end (vacuum assists in severing tissue, C5:L35-37).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Badawi (US2013/0253438) in view of Shin (US6361504). 
Regarding claim 4, Badawi discloses the instrument of claim 3; yet, is silent regarding wherein the beveled edge is sloped toward an interior surface of the cannula. Shin teaches a biopsy needle having a hollow tubular shape and extending toward a distal tip (see Abstract). The needle tip has a tapered edge 19 that is cut inwardly (see Fig. 5), where this tapered (beveled) edge is sloped to an interior surface of the needle (cannula) (C4:L36-40). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the inner edge of the cannula tip of Badawi to be cut inwardly toward an interior surface of the cannula to create a beveled edge as taught by Shin in order to increase the size of the tissue entered in the lumen during insertion of the cannula into the aimed tissue (C4:L36-40).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi (US2013/0253438) in view of Pinchuk et al (US2019/0151150).
Regarding claim 7, Badawi discloses the instrument of claim 1; yet, is silent regarding wherein the indicator includes a backstop extending laterally wider than the distal cannula end. Pinchuk teaches a glaucoma drainage device 30 having an tube that is inserted into the eye (Paragraph [0038], see Fig. 3). The tube having a shoulder 34 with a bearing surface 36 that prevents further distal movement of the tube into the eye (Paragraph [0039], see Fig. 3). Where the shoulder 34 can have a conical or frustoconical shape (Paragraph [0039]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the cannula of Badawi to include a backstop as taught by Pinchuk in order to prevent movement of the cannula into an unwanted area of the eye (Paragraph [0041]).
Regarding claim 8, discussed above it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the cannula of Badawi to include a backstop as taught by Pinchuk. Pinchuk further teaches wherein the backstop includes a collar extending about at least a portion of the exterior surface of the cannula (Paragraph [0039], see Fig. 3).  

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi (US2013/0253438) in view of Pinchuk (US2019/0151150), and further in view of Ashby (US2006/0116704). 
Regarding claim 9, Badawi/Pinchuk discloses the instrument of claim 8; yet, is silent regarding wherein the indicator includes an elastic band configured to be user-adjustable in location on the cannula to define the spacing. Ashby teaches the use of a dilator device that has a depth marker being an O-ring (Paragraph [0028]). It would have been obvious to one having ordinary skill at the effective filing date of the application to have substituted the O-ring (elastic band) indicators of Ashby for the indicators of the cannula of Badawi since the substitution would have yielded the same predictable result of providing a depth marker for insertion of a shaft to the surgical site. Where an O-ring is known in the art to be an elastic band and would be capable of being adjusted dependent on the force applied to move the band. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M/Examiner, Art Unit 3771             
	
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771